PER CURIAM:
Karin Marie Kendrick appeals the district court’s order dismissing her 42 U.S.C. § 1983 (2006) action as barred by absolute judicial immunity, derivative judicial immunity, and sovereign immunity. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Kendrick v. Cavanaugh, No. 1:10-cv02207-CCB, 2011 WL 2837910 (D.Md. July 14, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.